Case: 17-14765     Date Filed: 07/24/2018    Page: 1 of 2


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                No. 17-14765-HH
                            ________________________

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                         versus

DEXTER DAVIS,
a.k.a. Stump,

                                                              Defendant-Appellant.
                            ________________________

                    Appeals from the United States District Court
                        for the Middle District of Georgia
                           ________________________


Before: WILSON, WILLIAM PRYOR and JORDAN Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).
              Case: 17-14765    Date Filed: 07/24/2018   Page: 2 of 2




JORDAN, Circuit Judge, concurring:

      There is an ambiguity in Mr. Davis’ appeal waiver because it is unclear who

is the arbiter concerning the applicable “advisory guideline range.”       Here,

however, the ambiguity does not help Mr. Davis because even under his theory, the

guideline range was 151-188 months, and he received a sentence of 144 months.

In other words, Mr. Davis did not receive a sentence that “exceeds the advisory

guidelines range,” no matter how that range is calculated.




                                         2